Citation Nr: 1316584	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  11-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1953 to April 1955.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied a claim for service connection for a lumbar spine disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2012).  Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1)(i)-(iv) (2012); see also M21-1MR, Part I, Chapter 1, Section C, (5): "Requesting Federal Records."  

In cases where service records are missing or presumed destroyed, in addition to the Board's heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, the Board also has a heightened duty to assist a veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the Board finds VA has not exhausted all efforts to locate potentially relevant records in this case and the Veteran has not been properly notified regarding VA's inability to obtain records.  Currently, only one service treatment record is in the file; an April 1955 separation report of medical examination (RME).  

A June 2010 Personnel Information Exchange System (PIES) response requested more unit information for the Veteran which was already available on the April 1955 RME and on his DD 214.  In a July 2010 statement, the Veteran indicated pertinent medical information may be available from an employer who gave him a medical examination shortly after separation from service (P.C.S. Co.).  He also stated he had a hip and back disability and received some payments from 1996 to 1998, but the payments stopped after he turned 65.  The file does not show that Social Security Administration (SSA) records were ever requested.  Finally, service personnel records, which may contain relevant information pertaining to the claim, have not been requested.  

Under the circumstances, the Board also finds a VA examination is appropriate because the Veteran has stated that he fell off of a truck in service, the evidence shows he has a current back disability, but there is not sufficient competent medical evidence in the file to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the elements of service connection is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases include arthritis and are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Follow up with the June 2010 PIES request by submitting the Veteran's unit information available on the April 1955 RME ("4070th 8U Per Con") and on his DD 214 ("Hq Btry 33d AAA Bn, Ft Bliss Tx").  Associate any pertinent records with the file.  

2.  Ask the Veteran to provide employment records from P.C.S. Co. pertaining to the reported employee physical/any pertinent records (see July 2010 statement); or to provide authorization for VA to request those records. 

3.  Request records from the SSA for the Veteran and associate them with the file.  Associate any pertinent records with the file.  

4.  Request service personnel records and associate them with the file.  

5.  If any requested records cannot be obtained, tell the Veteran; and inform him of the efforts made to obtain the records and of any further actions that will be taken with regard to his claim.

Efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

6.  After the above development has been completed, provide proper notice to the Veteran regarding his unavailable service records.  The notice must contain: 
* The identity of the records VA was unable to obtain.  
* An explanation of the efforts VA made to obtain the records.  
* A description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain.  
* The statement that the claimant is ultimately responsible for providing the evidence. 
See also M21-1MR, Part I, Chapter 1, Section C, (5): "Requesting Federal Records."  

7.  After steps 1-4 above have been completed, schedule the Veteran for a VA examination to determine whether any lumbar spine disability demonstrated since 2008 is caused or aggravated by an in-service disease or injury, including the reported fall off of a truck.  All indicated tests and studies should be conducted.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should answer all of the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability had its onset in service or had its onset in the year immediately following service (in the case of any current arthritis)?  

In answering this question the examiner should presume that the reported fall from a truck in service occurred.

(b) Does the Veteran have arthritis of the lumbar spine?  

The examiner must provide reasons for any opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for a back disability in service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner is advised that the Veteran is competent to report a fall in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's report, the examiner must provide a reason for doing so.  

7. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

